Citation Nr: 9920310	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  97-02 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
human immunodeficiency virus (HIV).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel








INTRODUCTION

The appellant had active military service from July 1983 to 
June 1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an September 1996 rating decision from the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The record indicates that the Board remanded this case in 
February 1998 in order to clear up an apparent contradiction 
in the medical evidence of record.  The Board ordered a VA 
examination to clarify the record and determine the current 
severity of the service-connected HIV.  

The Board specifically requested that the examiner do the 
following: 

"...review pertinent data in the claims 
folder and elicit from the appellant 
current complaints and symptoms, to 
include the reported frequency, severity 
and duration of all reported symptoms.  

All special studies necessary for a 
complete evaluation should be obtained, 
to include a contemporary T4 cell count.  
In the event that a CD 4 count is given, 
the examiner should explain whether that 
is the same as the T4 cell count.  The 
appellant's current weight and any 
recent/ongoing weight loss should be 
reported.  The examiner should also 
comment on the appellant's status of 
lymphatic system.  After a comprehensive 
review of all body systems, the examiner 
should specifically detail the 
appellant's reported and clinically 
evidenced symptoms, opining whether each 
is HIV-related, or can be dissociated 
from the HIV infection.  The examiner 
should also provide an opinion as to 
whether the appellant's current 
constitutional symptoms are best 
characterized as recurrent or refractory, 
and rule in or out the presence of any 
recurrent opportunistic infections, 
secondary diseases afflicting multiple 
body symptoms, or HIV-related illnesses 
causing debility, specifically CMV and 
Candida.  Finally, the examiner should 
comment on the degree and significance, 
if any, of the appellant's decreased 
viral load.  The rationale for all 
conclusions should be provided in detail.  
The RO should order further specialized 
examinations/diagnostic testing as 
indicated as necessary by the examiner."  

Pursuant to this request, a VA examination was held in June 
1998.  The examining physician at the June 1998 VA 
examination failed to follow essentially any of the specific 
instructions listed in the orders from the previous remand, 
as listed above.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the issue on appeal must be remanded a second 
time in order to ensure that the Board's remand directives 
are complied with.  

The Board notes that chest x-rays taken at a July 1998 VA 
examination revealed a right upper lobe mass.  A subsequent 
bronchoscopy revealed poorly differentiated non-small cell 
cancer, and biopsy revealed carcinoma features with features 
of bronchioalveolar cancer.  The issue of whether or not the 
non small cell cancer is secondary to the appellant's HIV 
will be addressed on remand in the VA examination.  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for his service-
connected HIV-related illness since his 
discharge from service.  After securing 
any necessary authorization or medical 
releases, the RO should obtain and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

2.  The RO should schedule the appellant 
for a VA examination by a board-certified 
specialist in immunologic disorders, if 
available, or appropriate specialist to 
determine the current nature and extent 
of severity of the appellant's HIV-
related illness. 

The claims file, a separate copy of this 
remand, and copies of the criteria for 
rating HIV-related illness should be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated by 
the examiner in this regard.  

Any further indicated special studies for 
a complete, comprehensive evaluation 
should be obtained to include a 
contemporary T4 cell count.  In the event 
that a CD 4 count is given, the examiner 
should explain whether that is the same 
as the T4 cell count.  The appellant's 
current weight and any recent/ongoing 
weight loss should be reported.  After a 
comprehensive review of all body systems, 
the examiner should specifically detail 
the appellant's reported and clinically 
evidenced symptoms, opining whether each 
is HIV-related, or can be dissociated 
from the HIV infection.  The examiner 
should specifically provide an opinion as 
to whether the appellant's non-small cell 
carcinoma is secondary to the appellant's 
HIV.  

The examiner should also provide an 
opinion as to whether the appellant has 
current constitutional symptoms, and, if 
so, whether such symptoms are best 
characterized as either recurrent or 
refractory.  The examiner should rule in 
or out the presence of any recurrent 
opportunistic infections, secondary 
diseases afflicting multiple body 
symptoms, or HIV-related illnesses 
causing debility, specifically 
cytomegalovirus and Candida.  



The examiner should also examine the 
appellant for Hairy Cell Leukoplakia or 
Oral Candidiasis and determine whether or 
not these impairments are present.  
Finally, the examiner should comment on 
the degree and significance, if any, of 
the appellant's decreased viral load.  
The rationale for all conclusions should 
be provided in detail.  The RO should 
order further specialized 
examinations/diagnostic testing as 
indicated as necessary by the examiner.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an initial rating in excess of 10 percent 
for the appellant's HIV.  The RO should 
also adjudicate the issue of service 
connection for non-small cell cancer as 
secondary to service-connected HIV.  The 
RO should determine if the claim for non-
small cell cancer is well grounded.  If 
so, the RO should conduct any necessary 
development in accordance with the duty 
to assist under 38 U.S.C.A. § 5107(a) and 
then adjudicate the issue based on all 
the evidence.  

If any benefit requested on appeal, for which a notice of 
disagreement has been filed, is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  

